                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DEFENSE DISTRIBUTED and                        §                 Case No. 15-CV-372
 SECOND AMENDMENT FOUNDATION, INC.,             §
                                                §
                  Plaintiffs,                   §
                                                §
                  v.                            §
                                                §
  U.S. DEPARTMENT OF STATE, et al.,             §
                                                §
                  Defendants.                   §
_______________________________________________ §


                                  DECLARATION OF CODY WILSON

       I, Cody Wilson, declare:

       1.      I am a citizen of the United States and a resident of Texas.

       2.      I co-founded and now lead Defense Distributed, a Texas non-profit corporation.

Defense Distributed is organized and operated for the purpose of defending the civil liberty of

popular access to arms guaranteed by the United States Constitution through facilitating global

access to, and the collaborative production of, information and knowledge related to the 3D

printing of arms; and to publish and distribute, at no cost to the public, such information and

knowledge on the Internet in promotion of the public interest.

       3.      Beginning in 2012, Defense Distributed privately generated, and posted on the

Internet for free access by the public, technical information about various gun-related items,

including a trigger guard, grips, two receivers, a magazine for AR-15 rifles, and a handgun

named “The Liberator” (the “Published Files”). At the time it did so, there were no publicly

known DDTC enforcement actions for the posting of files on the Internet.
       4.      The Published Files were downloaded hundreds of thousands times. The Liberator

files in particular generated national media attention, with coverage in Forbes, CNN, NBC News,

the Wall Street Journal, and even an episode of The Colbert Report.

5.      In May 2013, Defense Distributed received a letter dated May 8, 2013, from Glenn Smith,

                            Chief of Defendant DDTC’s Enforcement Division. The letter warned:

       DTCC/END is conducting a review of technical data made publicly available by Defense
       Distributed through its 3D printing website, DEFCAD.org, the majority of which appear
       to be related to items in Category I of the USML. Defense Distributed may have released
       ITAR-controlled technical data without the required prior authorization from the
       Directorate of Defense Trade Controls (DDTC), a violation of the ITAR . . . all such data
       should be removed from public access immediately.

       Exhibit 1 is a true and correct copy of that letter.

       6.      At the time it posted the Published Files, Defense Distributed did not know that

the government would demand to pre-approve its speech. Defense Distributed believed, and

continues to believe, that the United States Constitution guarantees a right to share truthful

speech—especially speech concerning fundamental constitutional rights—in open forums.

Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied

with Defendants’ demands and removed all of the Published Files from its servers.

       7.      Defendants’ letter further directed Defense Distributed to submit the Published

Files to DDTC for review using the “commodity jurisdiction” procedure. Defense Distributed

complied with Defendants’ request and filed ten (10) commodity jurisdiction requests covering

the Published Files on June 21, 2013. Exhibit 13 is a true and correct copy of those requests

(without attachments). Nearly two years later, Defendants have still not responded to the

requests.
       8.      On September 25, 2014, Defense Distributed requested DOPSR’s prepublication

approval for public release of files containing technical information on a milling machine, named

the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun parts (the

“Ghost Gunner Files”).1 Exhibit 14 is a true and correct copy of that request (without

attachments). On October 1, 2014, DOPSR informed Defense Distributed this request for review

was refused because DOPSR was unsure whether the Ghost Gunner was subject to ITAR.

DOPSR further recommended that Defense Distributed submit another commodity jurisdiction

request to the Defendants. Exhibit 15 is a true and correct copy of DOPSR’s October 1, 2014

correspondence to Defense Distributed.

       9.       Defense Distributed submitted another commodity jurisdiction request for the

Ghost Gunner to Defendants on January 2, 2015. Exhibit 16 is a true and correct copy of that

request (without attachments). On April 15, 2015, Defendant DDTC determined that the Ghost

Gunner machine, user manual, and operating software are not subject to ITAR, but that

“software, data files, project files, coding, and models for producing a defense article, to include

80% AR-15 lower receivers, are subject to the jurisdiction of the Department of State in

accordance with [ITAR].” Exhibit 17 is a true and correct copy of DOPSR’s April 15, 2015

correspondence to Defense Distributed.

       10.     Since September 2, 2014, Defense Distributed has made multiple requests to

DOPSR for prepublication review of certain computer-aided design (“CAD”) files. Exhibits 18

through 21 are true and correct copies of these requests (without attachments). On December 31,


       1
       Any milling machine can be modified to mill components that are unlawful to
manufacture, just as any saw that may be purchased at a hardware store can be used to
unlawfully shorten a shotgun. However, Ghost Gunner does not ship with the jigs and code to
2014, nearly four months after the first such review request, DOPSR sent Defense Distributed

two letters dated December 22, 2014, stating its refusal to review the CAD files. The letters

directed Defense Distributed to the DDTC Compliance and Enforcement Division for further

questions on public release of the CAD files. Exhibit 22 is a true and correct copy of DOPSR’s

December 31, 2014 correspondence to Defense Distributed.

       11.     However, because this is not the DDTC division responsible for issuing licenses

or other DDTC authorizations, on January 5, 2015, Defense Distributed requested Defendants’

guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.

Exhibit 23 is a true and correct copy of that request (without attachments). To date, Defendants

have not responded to Defense Distributed’s request for guidance.

       12.     Defense Distributed appears to be the ITAR prior restraint scheme’s only target.

Other websites containing similar firearm-related parts, such as GrabCAD.com, Weaponeer.com,

Thingiverse.com, Ak-builder.com, AR15.com, Scribd.com, CNCguns.com, we are apparently

unimpeded.

       13.     Defense Distributed has and will continue to create and possess other files that

contain technical information, to include design drawings, rendered images, written

manufacturing instructions, and other technical information that Defense Distributed intends to

post to open forums on the Internet. Many of these files are described in the USML.

       14.     But for Defendants’ impositions upon the distribution of the Published Files,

Ghost Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject

Files”), Defense Distributed would freely distribute the Subject Files and other files relating to



manufacture machine guns, and Defense Distributed has no intention of offering such items for
sale.
Scanned by CamScanner
